Case: 20-10565     Document: 00515778060         Page: 1     Date Filed: 03/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   March 12, 2021
                                  No. 20-10565
                                                                   Lyle W. Cayce
                               Conference Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Phouphet Sayasane,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:18-CR-95-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
   The Federal Public Defender appointed to represent Phouphet Sayasane has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Sayasane has filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10565     Document: 00515778060           Page: 2   Date Filed: 03/12/2021




                                    No. 20-10565


   brief and the relevant portions of the record reflected therein, as well as
   Sayasane’s response.
          Sayasane alleges, among other things, that his counsel was ineffective.
   We have previously determined that such claims “should not be litigated on
   direct appeal, unless they were previously presented to the trial court. It is
   only in rare cases in which the record allows a reviewing court to fairly
   evaluate the merits of the claim that we will consider such a claim.” United
   States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014) (internal quotation marks
   and footnotes omitted). We conclude that this is not such a “rare” case, so
   we offer no opinion on whether such a claim would be successful on collateral
   review.
          We concur with counsel’s remaining assessment that the appeal
   presents no nonfrivolous issue for direct appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the appeal is DISMISSED. See
   5th Cir. R. 42.2. Sayasane’s pro se motion for appointment of new
   counsel is DENIED as untimely. See United States v. Wagner, 158 F.3d 901,
   902-03 (5th Cir. 1998).




                                         2